Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gary Chapman on 5/3/22.

	In the claims, in claim 1, line 2, in two occurrences, the hyphen has been deleted and replaced with a space.
In claim 2, line 1, the hyphen has been deleted.
In claim 3, line 1, the hyphen has been deleted and replaced with a space.
In claim 8, line 1, in both occurrences, the hyphen has been deleted and replaced with a space.
In claim 23, line 2, the hyphen has been deleted and replaced with a space.
In claim 25, line 2, the hyphen has been deleted and replaced with a space.
In claim 28, line 1, the hyphen has been deleted and replaced with a space.
In claim 33, line 1, the hyphen has been deleted and replaced with a space.
In claim 43, line 2, the hyphen has been deleted and replaced with a space.
In claim 43, line 3, "said" has been deleted.
In claim 57, lines 2 and 9, the hyphens have been deleted and replaced with spaces.
In claim 90, line 1, the hyphen has been deleted and replaced with a space.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655